



    
Exhibit 10.10


RETIREMENT AGREEMENT
THIS RETIREMENT AGREEMENT (this “Agreement”), is made and entered into as of the
18th day of June, 2018, by and between LOWE’S COMPANIES, INC., a North Carolina
corporation (the “Company”), and ROBERT A. NIBLOCK (the “Executive”).
W I T N E S S E T H:
WHEREAS, the Executive is employed as the President and Chief Executive Officer
and serves as the Chairman of the Board of Directors of the Company; and
WHEREAS, the Company and the Executive have negotiated and agreed upon the terms
of this Agreement providing for his retirement as an employee and director of
the Company and for the ongoing obligations of the parties following the
Executive’s retirement.
NOW, THEREFORE, the parties hereby agree as follows:
1.    Continued Service; Retirement. The Executive shall continue to serve as
the President and Chief Executive Officer and as Chairman of the Board of
Directors of the Company until July 2, 2018 (the “Retirement Date”). Upon the
Retirement Date, the Executive’s resignation as President and Chief Executive
Officer and a director and Chairman of the Board of Directors of the Company
shall be effective, and he shall retire and relinquish all positions and
responsibilities with the Company and its subsidiaries and affiliates.
2.    Obligations of the Company.
(a)    Salary and Benefits. For his service to the Company through the
Retirement Date, the Executive shall continue to receive his current annual base
salary and participate in all of the Company’s incentive compensation and
benefit plans and fringe benefit and perquisite programs and shall receive any
and all payments and benefits earned thereunder up to and through the Retirement
Date. Not in limitation of the immediately preceding sentence, the Company shall
pay to the Executive a pro rata portion of the Executive’s annual incentive for
the fiscal year in which the Retirement Date occurs based on the portion of the
fiscal year the Executive worked through the Retirement Date and the Company’s
actual performance through the end of that year, such pro-rated annual incentive
to be paid to the Executive on the same date on which annual incentives are paid
to other Company executives for such fiscal year.
(b)    Unvested Equity Compensation Awards. The Executive’s retirement in
accordance with the terms and provisions of this Agreement shall constitute
retirement with “the approval of the Board” for purposes of the grant agreements
evidencing all unvested nonqualified stock option, restricted stock and
performance share unit awards held by the Executive.
(c)    Administrative Support. The Company shall provide the Executive
secretarial and administrative support at the same level provided to him
immediately prior to the Retirement Date for the eighteen (18) month period
commencing on the Retirement Date.
(d)    Indemnification; Liability Insurance. The Company agrees that if the
Executive is made a party, or is threatened to be made a party, to any action,
suit or proceeding, whether civil, criminal, administrative or investigative (a
“Proceeding”), by reason of the fact the Executive was a director, officer or
employee of the Company or was serving at the request of the Company as
director, officer, member, employee or agent of another corporation,
partnership, joint venture, trust or other enterprise, including service with
respect to employee benefit plans, the Executive shall be indemnified and held
harmless by the Company to the fullest extent permitted or





--------------------------------------------------------------------------------





authorized by the Company’s articles of incorporation and bylaws and such
indemnification shall continue to the Executive even though the Executive has
ceased to be a director, member, employee or agent of the Company or other
entity and shall inure to the benefit of the Executive’s heirs, executors and
administrators. The Company shall advance to the Executive all reasonable costs
and expenses incurred by the Executive in connection with a Proceeding within
twenty (20) days after receipt by the Company of a written request for such
advance. Such request, however, must include an undertaking by the Executive to
repay the amount of such advance if it shall ultimately be determined the
Executive is not entitled to be indemnified against such costs and expenses. The
Company further agrees to continue and maintain a directors’ and officers’
liability insurance policy covering the Executive to the same extent as the
Company’s directors and officers are covered until such time as suits against
the Executive are no longer permitted by law.
3.    Obligations of the Executive.
(a)    Release. Not earlier than the Retirement Date, and not later than
twenty-one (21) days after the Retirement Date(the “Restricted Period”), the
Executive will execute and deliver to the Company the general release (the
“Release”) in the form attached hereto as Exhibit A. The Executive shall have a
period of seven (7) days after executing the Release to revoke the Release by
providing written notice of revocation given to the Company.
(b)    Restrictive Covenants. For a period of twenty-four (24) months following
the Retirement Date, the Executive will not:
(i)    directly or indirectly provide or perform any services for a “Competing
Enterprise” (as defined below), whether as an employee, consultant, agent,
contractor, officer, director or any other capacity; or
(ii)    interfere directly or indirectly with any of the Company’s relationships
with its existing or potential employees, suppliers, customers or developers.
For purposes of this Agreement, the term “Competing Enterprise” means any
business: (A) with total annual sales of at least five hundred million dollars
($500 million USD) with retail locations or distribution facilities in any state
or territory of the United States; and (B) that provides goods or services to
customers in the United States, through retail or electronic means (internet,
mobile application, etc.), that are the same as, substantially similar to, or
otherwise in competition with the Company’s products or services, and such term
shall include, but not be limited to, the following entities: The Home Depot,
Inc.; Sears Holdings, Inc.; Costco Wholesale Corporation; Wal-Mart Stores, Inc.;
Menard, Inc.; Amazon.com, Inc.; Best Buy, Inc.; Ace Hardware Corp.; Tractor
Supply Co.; Lumber Liquidators Holdings, Inc.; Wayfair, LLC; Jet.com, Inc.; and
True Value Company.
(c)    Confidential Information. The Executive shall not without limitation in
time, disclose to others or use, whether directly or indirectly, any
Confidential Information (as hereinafter defined). For purposes of this
Agreement, the term “Confidential Information” shall mean information about the
Company, its subsidiaries and affiliates or any of their respective clients or
customers that was learned by the Executive in the course of his employment by
the Company, including (without limitation) any proprietary knowledge, trade
secrets, data, formulae, information and client and customer lists and all
papers, resumes, and records (including computer records) of the documents
containing such Confidential Information, but excludes information (i) which is
in the public domain through no unauthorized act or omission of Executive; or
(ii) which becomes available to the Executive on a non-confidential basis from a
source other than the Company without breach of such source’s confidentiality or
non-disclosure obligations to the Company. Pursuant to the Defend Trade Secrets
Act of 2016 (18 U.S.C. § 1833(b)), the Executive will not be held criminally or
civilly liable under any federal or state trade





--------------------------------------------------------------------------------





secret law for the disclosure of a trade secret of the Company that (i) is made
(A) in confidence to a federal, state, or local government official, either
directly or indirectly, or to an attorney and (B) solely for the purpose of
reporting or investigating a suspected violation of law; or (ii) is made in a
complaint or other document that is filed under seal in a lawsuit or other
proceeding. If the Executive files a lawsuit for retaliation by the Company for
reporting a suspected violation of law, the Executive may disclose the trade
secret to the Executive’s attorney and use the trade secret information in the
court proceeding, if the Executive (i) files any document containing the trade
secret under seal, and (ii) does not disclose the trade secret, except pursuant
to court order. Nothing in this Agreement, is intended to conflict with 18
U.S.C. §1833(b) or create liability for disclosures of trade secrets that are
expressly allowed by such section. Notwithstanding any provision in any
agreement between the Executive and the Company, the Executive may disclose any
confidential or non-public information (i) to report possible violations of
federal law or regulation to any governmental agency or entity, including but
not limited to the Department of Justice, the Securities and Exchange
Commission, the United States Congress and any agency Inspector General, or make
other disclosures that are protected under the whistleblower provisions of
federal law or regulation or (ii) as required by law or order by a court;
provided, however, the Executive agrees to notify the Company in advance if the
Executive is required to provide information or testimony in connection with any
action brought by a nongovernmental or non-regulatory person or entity.
(d)    Continuing Cooperation. Until the expiration of the applicable statutes
of limitations, the Executive agrees to provide continuing cooperation to the
Company in the defense of any asserted or unasserted claims, charges or lawsuits
pending against it. Such cooperation shall include, but not be limited to,
providing the Company with information, affidavits, deposition testimony or
testimony as a witness in any forum. The Executive shall be reimbursed for any
reasonable, third-party out of pocket expenses incurred at the Company’s request
in connection with providing such continuing cooperation.
(e)    Enforcement. The Company and the Executive agree that, in the event of
the breach or a threatened breach by Executive of any of the provisions of this
Section, the Company would suffer irreparable harm and money damages would be an
inadequate remedy therefor, and in addition and supplementary to other rights
and remedies existing in its favor, the Company shall be entitled to specific
performance or injunctive or other equitable relief from a court of competent
jurisdiction in order to enforce or prevent any violations of the provisions of
this Section hereof. In addition, in the event of an alleged breach or violation
by Executive of this Section, (i) the Restricted Period shall be tolled until
such breach or violation has been duly cured, and (ii) the Company shall be
entitled to recover from the Executive all profit, remuneration or other
consideration the Executive gains from breaching the covenant and damages that
the Company suffers as a result of the breach.
4.    Tax Withholding and Reporting. The Company shall be entitled to withhold
from the benefits and payments described herein all income and employment taxes
required to be withheld by applicable law.
5.    Governing Law; Venue. This Agreement shall be governed by and construed in
accordance with the laws of the State of North Carolina. Any claim arising out
of or relating to this Agreement shall be instituted in the federal or state
courts in the State of North Carolina, and the Executive and the Company hereby
consent to the personal and exclusive jurisdiction and venue of such court(s).
6.    Entire Agreement. This Agreement constitutes the entire agreement between
the parties pertaining to the subject matter contained herein and supersedes any
and all prior and contemporaneous agreements, representations, promises,
inducements and understandings of the parties. This written





--------------------------------------------------------------------------------





Agreement cannot be varied, contradicted or supplemented by evidence of any
prior or contemporaneous oral or written agreements. Moreover, this written
Agreement may not be later modified except by a further writing signed by a duly
authorized officer of the Company and the Executive.
IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.




 
LOWE’S COMPANIES, INC.
 
 
 
 
By:
/s/ Ross W. McCanless
 
 
 
 
 
/s/ Robert A. Niblock
 
 
Robert A. Niblock



                        





--------------------------------------------------------------------------------





Exhibit A
GENERAL RELEASE AGREEMENT


1.    General Release. In consideration of the benefits provided to the
undersigned (the “Executive”) pursuant to that certain Retirement Agreement
dated June 18, 2018 by and between LOWE’S COMPANIES, INC. a North Carolina
corporation (the “Company”), and the Executive (the “Retirement Agreement”), the
Executive hereby irrevocably and unconditionally releases, acquits and forever
discharges the Company, as well as each of the Company’s officers, directors,
employees, parents, subsidiaries, or related entities and agents (the Company
and the Company officers, directors, employees, parents, subsidiaries, related
entities, and agents being collectively referred to herein as the “Releasees”),
or any of them, from any and all charges, complaints, claims, liabilities,
obligations, promises, demands, costs, losses, debts, and expenses (including
attorney fees and costs actually incurred), of any nature whatsoever, in law or
equity, arising out of the Executive’s employment with the Company or the
termination of the Executive’s employment with the Company, including, without
limitation, all claims asserted or that could be asserted by the Executive
against any of the Releasees in any litigation arising in federal, state, or
municipal court asserting any claim arising from any alleged violation by the
Releasees of any federal, state, or local statutes, ordinances, or common law,
including, but not limited to, the Age Discrimination in Employment Act, Title
VII of the Civil Rights Act of 1964, the Equal Pay Act, the Americans with
Disabilities Act, the Fair Labor Standards Act, the Executive Retirement Income
Security Act of 1974, the Rehabilitation Act of 1973, the Civil Rights Act of
1991, the Family and Medical Leave Act, the Civil Rights Act of 1866, and any
other employment discrimination laws, as well as any other claims based on
constitutional, statutory, common law, or regulatory grounds, as well as any
claims based on theories of retaliation, wrongful or constructive discharge,
breach of contract or implied covenant, fraud, misrepresentation, intentional
and/or negligent infliction of emotional distress, or defamation, which the
Executive now has, owns, or holds, or claims to have, own, or hold, or which the
Executive had, owned, or held, or claimed to have, own or hold at any time
before execution of this Agreement, against any or all of the Releasees.
2.    Claims Not Released. This General Release Agreement’s general release
provisions exclude the Executive’s rights or claims (a) to accrued or vested
benefits under an employee benefit plan or program maintained by the Releasees,
(b) for indemnification and insurance as provided for in Section 2(d) of the
Retirement Agreement or (c) that may arise after the date of execution of this
General Release Agreement, including, but not limited to, claims that may arise
under an employee benefit plan or program maintained by the Releasees. Neither
does this General Release Agreement interfere with the Executive’s right to file
a charge with or participate in an investigation or proceeding conducted by, or
provide information to the Equal Employment Opportunity Commission or to file a
complaint under the Older Workers Benefit Protection Act, 29 U.S.C. § 626(f),
challenging the validity of this General Release Agreement. However, if the
Executive files such a charge, he shall be entitled to no monies, pay,
compensation or relief of any type from the Releasees as a result of the charge.
3.    Execution and Revocation of Release. The Executive must execute this
General Release Agreement, and deliver it to the Company, not earlier than the
“Retirement Date” (as defined in the Retirement Agreement) and not later than
twenty-one (21) days after the Retirement Date. The Executive may revoke this
General Release Agreement at any time during the seven (7) days following the
date of his execution of this General Release Agreement. The executed General
Release Agreement and any notice of revocation shall be provided to the Chief
Legal Officer of the Company by personal delivery or certified mail, return
receipt requested, to Lowe’s Companies, Inc., 1000 Lowe’s Boulevard,
Mooresville, NC 28117.





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Executive has executed this General Release Agreement as
of the 2nd day of July, 2018.




 
 
/s/ Robert A. Niblock
 
 
Robert A. Niblock






